 350DECISIONS OF NATIONALLABOR RELATIONS BOARDAreaDisposal,Inc.andLocal 299, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Ind.Cases7-CA-8966 and 7-RC-10710November 20, 1972DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 11, 1972, Administrative Law Judge'George J.Bott issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge2 and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Area Disposal, Inc.,Taylor,Michigan, its officers,agents, successors,and assigns,shalltake the action set forth inthe Administrative Law Judge's recommended Order.IT IS FURTHER ORDERED that the election conductedon August27, 1971,inCase 7-RC-10710 be setaside, that the petition filed therein be dismissed, andthat the proceeding in Case 7-RC-10710 be vacated.IThe title of "TrialExaminer"was changed to "Administrative LawJudge" effectiveAugust 19, 1972.2Respondent'srequest for oral argument is denied as the record, theexceptions,and the briefsadequatelypresent the issues and the positions ofthe parties.3While Chairman Miller agrees that a bargaining order is appropriateherein,he would,for the reasons stated in his separate concurrence inUnited Packing Company ofIowa,Inc.,187 NLRB No. 132,predicate thisremedy solelyupon the extensive 8(a)(I) violations found herein.TRIAL EXAMINER'S DECISION ANDREPORT ON OBJECTIONS TO ELECTIONSTATEMENT OF THE CASEGEORGE J. BoTT,Trial Examiner:The hearing in theseconsolidated cases was held before me in Detroit,Michi-gan, on April 10 and 11,1972. The unfair labor practicecases began with a charge filed by Local 299,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Ind. (herein Union)on September17,1971,on which the Regional Director issued acomplaint against Area Disposal, Inc. (herein Respondent)alleging that it had violated Section 8(a)(1) of the NationalLabor Relations Act, as amended,herein called the Act.On December 15, 1971, the Regional Director amendedthe complaint to add an allegation that Respondent hadrefused to bargain with the Union in violation of Section8(a)(5) of the Act.'Case 7-RC-10710 began with a Petition for Certificationof Representatives filed by the Union on July 26, 1971.Pursuant to a Stipulation for Certification Upon ConsentElection,a consent election among Respondent's truckdri-vers and helpers was held on August 27,1971. The Unionlost the election,but on September 1, 1971, it filedobjections to its conduct.The Regional Director investigat-ed the objections and issued a Report on Objections inwhich he concluded that the objections raised substantialand material issues of fact which could be best resolved bya hearing.Having also concluded that the issues raised bythe objections parallel those raised by the allegations of thecomplaint in Case 7-CA-8966,which issued simultaneous-ly with his Report on Objections,he consolidated the casesfor hearing.All parties were represented at the consolidated hearing.Subsequent to the hearing,Respondent and GeneralCounsel filed briefs which have been carefully considered.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent,aMichigan corporation,has its principalplace of business in Taylor,Michigan,where it is engagedin providing the services of collection and disposal ofrubbish and refuse for industrial,commercial,and privatecustomers.During the calendar year ending December 31, 1970, arepresentative period, Respondent derived gross revenue inexcess of$500,000 from the performance of its services, ofwhich services valued in excess of $50,000 were performed1The Regional Director had previously refused to proceed on the Sec.8(a)(5) aspects of the Union's charge and issued a partial dismissal letter.The Charging Party filed a request for review with the General Counsel onOctober 25,1971, and the General Counsel acknowledged the appeal byletter of October28, 1971.On November24, 1971,the parties were notifiedby the General Counsel that the matter had been remanded to the RegionalDirector for further investigation.Subsequently,while the appeal was stillpending,the Regional Director,having concluded that a complaint shouldissue alleging a violation of Section 8(a)(5), rescinded his partial dismissaland issued the amended complaint on December15, 1971. OnJanuary 6,1972, the General Counsel advised the parties that the Union's appeal wasmoot in view of the action of the Regional Director in rescinding hisdismissal.On February 9, 1972, prior to the hearing in this case, Respondent filed amotion to dismiss the 8(a)(5) portions of the complaint on the ground thattheRegionalDirector had exceeded his authority by amending thecomplaint in the circumstances described.General Counsel filed anopposition,and the matter having been referred to her for ruling, TrialExaminer Nancy Sherman, on February 24, 1972, issued an order denyingtheRespondent'smotion.Respondent renewed its motion at the hearingbefore me at the close of the General Counsel's case, and I denied it.SamMain and Sons,127 NLRB 776.200 NLRB No. 54 AREA DISPOSALfor various enterprises located in Michigan, each of which,during the same calendar year, purchased and caused to betransported to their places of business within Michigangoods valued in excess of $50,000, which were transporteddirectly from points located outside the State of Michigan.Respondent concedes,and I find that it is an employerengaged in commerce within the meaning oftheAct.II.THE LABOR ORGANIZATION INVOLVEDThe Union isa labor organizationwithinthe meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Independent Violations of Section 8(a)(1) of theActPaul Dyl, then employed by Respondent, arranged tohave union representatives meet with employees at hishome on July 20, 1971, to talk with them about organizinga union.Some employees executed union authorizationcards at the meeting and others returned cards, which Dylhad previously given them, already signed.On Sunday morning, July 25, Norman Baker, Respon-dent's president called Dyl to his office by telephone andoffered him a promotion to foreman,with an increase insalary, on condition that he try to persuade his fellowemployees not to join the Union. Baker noted that Dyl waspopular with employees.When Dyl refused to commithimself, Baker pointed out the advantages of his offer andhe also clearly suggested to Dyl that if the Union weresuccessful in its efforts to organize the employees,some ofthem might lose their jobs because of certain individualhandicaps or other personal problems. He mentioned inthat connection Dyl's artificial limb, Brooks' lack of achauffeur's license, and Rich's illiteracy.2Respondent held a meeting of employees on its premiseson Sunday afternoon, July 25, 1971, to discuss the Unionwith them. Irving Hunter, business representative of theUnion, having been informed by an employee that themeeting was planned,went to Baker's office and demand-ed that Respondent recognize the Union as the bargainingrepresentative of Respondent's employees.Baker turneddown the request, and, on July 26, the Union filed itspetition for an election with the Board.Former employee Burbo assisted Dyl in solicitingemployees for the Union.He testified credibly and withoutcontradiction that Foreman Walker came to his home onSunday,July 25, andtold him to be present at a meeting ofall employees that afternoon. Burbo attended, as did 25 or30 other employees.Baker addressed the employees, andHunter,who had just demanded recognition,also said afew words.When Burbo spoke out in favor of a union,Baker asked him who had chosen him to represent theemployees,and then adjourned,the meeting.On the following day Baker approached Burbo at theRespondent's garage and attempted to dissuade him fromsupporting the Union. Baker argued that he could notafford to pay union wages and he also contended that the2Dyl's testimony, upon which the above findings are based,isundemed.3Either Burbo was obviously in error or the transcript is inaccurate351Unionwould not obtain any benefits for employees. Bakeralso told Burbo, as he had Dyl,that he was influential withthemen and promised to make him foreman Walker'sassistant,witha substantial increasein salary, if he wouldtalk the employeesout of the Union.Duringhis conversation with Burbo,Baker advised himthat, as of that day, he was granting all employees a $10-per-weekincrease.Shortlythereafter,Burbo passed thisinformationon to employeeReames who was not inclinedto believe it until Foreman Walker confirmed it.Records in evidence show,and it was also stipulated thatRespondent granted all employees a wage increase of $10-per-week on July 26, effective as of July23, the beginningof thepayroll period.I find andconclude on the basisof Dyl's and Burbo'stestimonythat bypromising them promotions upon thecondition thatthey attemptto turn their fellow employeesaway from the Union,Respondent violated Section 8(a)(1)of the Act.Ialso find that Respondent violated Section 8(a)(1) oftheActby threatening employees with discharge in theeventthe Unionbecame their bargaining representative, astestifiedto by employee Dyl.Respondent also violated Section 8(a)(1) of the Act bygranting and announcing a general $10 wage increase to allemployeeson July26, effectiveas of July23 3 ErnestLabato, anofficerofRespondent,testified that it isRespondent's practice to grant employees raises during thesummer season when Respondent'smajor contracts arerenewed on a 3-year basis.He said that the subject of araise for all employees was discussedwithBaker in July,1971, but thatfinal decision was delayed because Bakerwas on vacation. I do not find support in the record or inhis testimony for the suggestion that the$10 raiseannouncedon July26 was motivatedby ordinarybusinessconsiderationsand not byan intention' to thwart theUnion'sorganizing efforts. Baker did not testify, and norecords showing Respondent's past practices were prod-uced,and itappears thatthe 1971raise was twice as muchas the one given in 1968.Labatoalso said he had norecollectionof what hadbeen done in 1965.It also appearsthatRespondent's three major contracts were entered intoin February, March, and early July 1971, respectively, andthere is no adequate explanation for R'espondent'spost-ponement of the increase until late July.Finally, thecontext in which the raise was announced as well as itstiming is especially significant.Baker told Burbo about thegeneralincrease in the same conversation in which he triedto get him to work against theUnion by offering him apromotion,and the increase was publicizedthe day aftertheUnionasked for recognitionand the very day itpetitioned the Board for an election because recognitionhad been denied it.B.Alleged Refusal ToBargain inViolation ofSection8(a)(5) of the Act1.The appropriate unitThe complaintalleges, the answer admits, andI find thatwhere he is recorded as saying that he learned about the increaseon July 22. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDall truckdrivers and helpers employed by Respondent at itsTaylor,Michigan, establishment, but excluding all officeclerical employees, guards, and supervisors as defined intheAct,and all other employees constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.The demand and therefusalOn July 25, 1971, Hunter, a business representative oftheUnion, visited Respondent's place of business andrequested Baker, Respondent's president, to recognize theUnion as the statutory representative of Respondent'semployees in the appropriate unit, but Respondent deniedthe request. On July 26, 1971, Hunter sent a telegram toRespondent in which he claimed that a majority of theemployees in the appropriate unit had designated theUnion as their bargaining representative and demandedthat Respondent recognize and bargain with the Union asthe exclusive representative of such employees. In thetelegram, Hunter also stated that the Union was willing tohave a neutral person check the Union's authorizationcards to verify the Union's majority claim. The Union'stelegraphicdemand for recognition was received byRespondent on July 27, and, according to Hunter'suncontradieted testimony, it was ignored by Respondentuntil a week or 10 days later when Respondent's counseltelephoned him and indicated that Respondent wouldprefer to have the matter handled by the Board. As pointedout earlier,'the Union did file a petition for an election withthe Board on July 26, and an election, based upon aconsent agreement, was held on August 27, with a largemajority of the employees voting against the Union.3.The Union's majority statusThere were 39 employees employed in the appropriateunit during the payroll period ending July 29, 1971, asappears from the Respondent's payroll for that period. TheUnion obtained a maximum of 21 signed authorizationcards during the payroll week ending on July 29, but only20 of the cards are in evidence.4 Respondent contests thevalidity of the cards on a number of grounds.Respondent attacks the authorization cards of MarshallReames and Donald Bates on the ground that the Unionhad not received them when it made its demands forrecognition on July 25 and 26.5 Bates signed his card andgave it to Hunter at a meeting on July 26, which took placeafter 5 p.m.4General Counsel offered the authorization card of James V. Rich andrequested the Trial Examiner to compare the signature on the card with thesignature of the employee on Michigan and Federal tax withholdingexemption certificates produced from Respondent's files. I felt unqualifiedtomake an expert comparison and I also thought that a sufficientfoundation for the use of such a technique in this type of case had not beenestablished. In asking that I reverse my ruling rejecting the card and thehandwriting specimens and refusing to make the comparison, GeneralCounsel citesAero Corporation,149 NLRB 1283, 1287-88, andHeck's, Inc,166NLRB 186, but I think the cases are distinguishable. InAeroCorporation,the comparison of the signature on the card with genuinesignatures on the tax forms was made by a handwriting expert, called as awitness by General Counsel, who testified that the signatures matched. Italso appeared that the signers were no longer employed by the employerand not available to testify at the hearing. InHeck's, Inc.,the partiesReames' card is dated July 20, but he mailed it to theUnion sometime after that, but exactly when he could notsay.Reames first said he signed the card on the date itbore, but he quickly questioned his own testimony, for hewas positive that he had not signed the card on the day hemailed it, and he thought it was postmarked "July 20."6Later he said he thought he received the card at a unionmeeting and had mailed it to the Union on July 28, but healso conceded that he could have signed the card beforeJuly 26 since he had union cards in his possession beforethen.Because Reames was uncertain about the date ofexecution and mailing, I cannot find that the Union hadhis card in its possession on July 26, but Hunter deliveredthe card to the Board's office no later than 1:30 p.m., July29, for it is so time-stamped, and I credit his testimony thathe had to have received the card at his office in the regularcourse of business no later than July 28 in order to be ableto deliver it to the Board at the time indicated by the timestamp.Although the Union hadnot received Bates' andReames' cards when Hunter dispatched his seconddemand by telegraph on July 26, I find that the Union hadBates' card on July 26 and Reames' no later than July 28.I also find that the Union's demand for recognition wasa continuing one and that it would have been futile for theUnion to have made another demand for recognition onJuly 28 or later, when it did have these cards, becauseRespondent had ignored the Union's written demand andhad attempted to impede the Union's efforts to become thebargaining representative of the employees by the commis-sion of serious unfair labor practices. I conclude, therefore,thatBates'and Reames' cards may be counted incomputing the total number of cards the Union possessedduring the payroll week ending July 29, if they areotherwise valid.?Respondent contends that former employee Geilenski'scard is not a valid designation of the Union becauseneither he nor Business Representative Hunter authenticat-ed his signature. Geilenski testified that while he wasworking for Respondent in July, 1971, he was asked to signa union application at a union meeting. Shown the cardbearing his signature, he said he signed it after receiving itfrom Hunter— Geilenski has a little difficultyin speakingEnglish, and he also said at different times that he couldnot read what was on the card "very good" or "at all."Later, howeverin answerto the TrialExaminer's inquiries,he stated that he could "read pretty good." Geilenski alsotestified that Hunter told him when he gave him the cardstipulated that the signer was unavailable,his whereabouts being unknown.In the instant case, Rich is still employed by Respondent, and so is notunavailable,even though I accept General Counsel's representations that hehas been unable to reach the employee After due consideration,my rulingremains the same, for in these circumstances, in my opinion,it is theGeneral Counsel's or the Union's burden to produce either the signer, orsomeone who saw him execute the document,or to use expert testimony,and it is not incumbent on Respondent to call the employee for examinationat the hearing,as General Counsel suggests.sRespondent also claims that these cards and those of other employeesare not valid designations of the Union because employees were told beforethey signed them that they would be used for no other purpose than to getan election This issue will be treated separately.6The postmark is illegible, and never was clarified.7Hardy-Herpolsheimer Division of Allied Stores,173 NLRB 1109, 1121. AREA DISPOSAL353that it "was for the union,"but he also added that he wastold it was"to vote for the union."Apart from the question of alleged misrepresentationscancelling the language of the card,to which contention weturn next, Geilenski recognized his signature and knew thatthe card shown him was the card he signed. I find that thecard is not invalid because of lack of authentication. I alsofind,based on his testimony and my close observation ofhim, that Geilenski,an alert and intelligent individual, issufficiently at home in English to have understood thelanguage on the card he signed.The cardused by the Union in its organizing campaign isa single-purpose authorization card stating clearly andunambiguously on its face that, "I hereby designate theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,through itsauthorized agents, as my representative for collectivebargaining."At the top of the card appears the Union'sname in large print,and below that, in even larger type, thecard is described as an application for membership.Despite theclear statements on the card,Respondentcontends that the totality of circumstances surrounding thecard solicitation was such, as to add up to an assurance tothe signer that his card would be used for no purpose otherthan to secure a Board election, and this argumentrequires,therefore,a review and evaluation of thetestimony of the signers and, solicitors about statementsmade at the time the cards were solicited and executed.As set forth above, former employee Geilenski,said hewas told that the purpose of the card was to "vote for theunion," but he also stated that he was told that the cardwas "for theUnion."Employee Bates testified that he signed a card for theUnion at a union meeting,but he said he was told that "itwas for an election only" and that no other purpose wasstated to him by Business Representatives Hunter andOulette,who were present when he signed the card. He wasnot sure, but he thought that Oulette explained the purposeof the card to him. It also appears that Bates gave anaffidavit to a representative of the Board in which he statedthat he signed the card and returned it to Oulette becausehe "vented to be a member of the union, and. . .wanteditto'represent(him) in dealing with Area Disposal."EmployeeGaryAsciutto,calledasawitnessbyRespondent,signed his card at a meeting at employeeDyl's home on'July 20.He said that when a unionrepresentative handed hire an authorization card he askedhim and the other employees if they were serious abouttrying to "get a union in the company," and when theemployees indicatedthat theywere, the union representa-tive advised them that they must sign the cards in order tohavea,vote to determine whether or not the employeeswanteda union. He said he recalled no other reason givenby anyonefor signing cards. On cross-examination,however, Asciuttoalso remembered that the person whospoke to employees on the Union's behalf also stated thattheUnionwanted to secure more than a majority ofsignatuies if it could,for in that case the Union could asktheRespondent for recognition and go on strike ifnecessary.The speaker also referred to other matters inconnection with soliciting the cards,such as governmentalprotection of employees' right to join a union or sign amembership application card, the filing of unfair laborpractice charges if those rights were interfered with, andthe election of a union steward to represent the men.Employee Donald Allen, called by Respondent, testifiedthat he signed an authorization card for employee Burbo.Burbo filled in all other material on the card except hissignature, because Allen cannot write, although he canprint his name. Allen cannot read either, and he said thatBurbo and former employee Dyl, who solicited him, toldhim that "we need a union," that employees would"prosper" with a union, and that they could "get a union inhere if you will sign" the card. Asked, however, what thecard he signed was, he answered that it was a "card to getan election for the union." Allen gave his signed card toBusinessRepresentativeHunter at a meeting at Dyl'shome. He said Hunter asked to see his driver's license inorder to compare the printed signature on Allen's cardwith the one on the license. He recalled Hunter comment-ing that he doubted that a printed signature would beapproved, and he also said that Hunter stated that ifenough cards were obtained, the employees could "get anelection for a vote for a union." On cross-examinationAllen admitted that he had given an affidavit to the Boardin which he had stated that he had given his card to theUnion because he "wanted to join the union and have itrepresent (him) in dealing with Area Disposal, Inc." Atanother point in his testimony, he indicated that Hunterhad said other things, for he also recalled that Hunterexpresseddoubts that the employees would "get theunion," because not enough signed cards were beingreturned.When Hunter made that remark, Allen handedhim his card, he said, stating "there's mine."Employee Walter Sharp, called by Respondent, signed acard at Dyl's home at a meeting attended by UnionrepresentativesHunter and Oulette. He said both repre-sentatives stated that if enough cards were signed, a votewould be taken to determine whether the employeeswanted a union or not. He also testified that Oulette saidthe cards were "not worth a damn" and did not meananything until a vote was taken. He also stated that Oulettetold him that signing a card did not make him a member ofthe union, but permitted the union to get an election. Oncross-examination, he said that when Dyl invited him tothe meeting at his home, he told him that "we are getting aunion in over there," and employees had to attend themeeting and sign cards "if we were going to join theunion." He also recalled something about Hunter mention-ing arranging a meeting with the Respondent, but heconnected this with the holding of an election. Sharp atfirst suggested that he had not read the card before hesigned it, but when it was called to his attention that he hadfilled in all the spaces on the card, giving the informationcalled for, he conceded that he must have read the card.Gandolf Asciutto, Gary's father, did not sign a card anddid not go to the meeting at Dyl's home, although he wasinvited.He testified that Dyl solicited hitn a number oftimes and each time told him he wanted his signature sothat "an election for the union" could be held. He alsodescribed the substance of Dyl's remarks as the signing of 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards so that employees could have an "election to get theunion in."Marshall Reames, called by General Counsel, testifiedthat Hunter told the employees at the meeting he attendedthat the Union already had enough signatures to secure aBoard election, but he also said that Hunter also told themthat the card was "to get recognition." " He also recalled,after being shown an affidavit he had given the Boardduring the investigation of this case, that Hunter had saidthat "the purpose of the card was for the Union to getrecognition from Area Disposal Corporation."Hunter testified that he attended a number of meetingswith employees and discussed unionism with them. Herecalled being at meetings at Dyl's home in July when theSharps (father and son) Geilenski, Gary Asciutto, DonAllen, and others were present. Hunter was also present atameeting which took place at the Veterans of ForeignWars hall on July 26 where other employees signed orreturned signed cards to the Union. According to Hunter,at the meetings at Dyl's home, he and Union Representa-tiveOulette answered employees' questions. He said hetold employees, as he customarily did in these situations,that if they decided that they wanted to have the Teamstersrepresent them they would have to sign an applicationcard, and that if a majority of employees signed cards, theUnion could petition the Board for an election. He alsosaid that he explained to the persons present what theUnion had to offer in regard to "job rights and seniorityand representation," but that he warned them thatalthough the Board would accept cards from 30 percent ofthe employees as a basis for holding an election, that wasonly a minimum number, and if the employees wereseriously interested in the Union, he wanted them to showtheir desire for representation by a large number of themsigning union cards.Hunter also testified that he told the employees at themeeting at Dyl's that if a great number of cards weresigned, the Union could demand recognition and couldstrike to get it if it were refused, but he also said that headvised the employees that although that was an "avenue"the Union could, take if a majority of employees signedcards, the Union preferred to have a Board election. Hesaid some of the employees were interested in a strike forrecognition, but he discouraged it and told them that if "wehave a certain number of cards we will petition for anelection and go to the NLRB, and no one is losing anywork."Union Representative Oulette was also involved inorganizingRespondent's employees and he attended ameeting at employee Dyl's home on July 20. He testifiedthat he did considerable talking at the meeting, most ofwhich concerned asking employees to sign applicationcards and explaining to them what the union could do forthem.He said that he mentioned "job security andrepresentation" as two items the Union had to offer. Healso said that both he and Hunter explained the impor-tance of the application card as a "show(ing) of interest forthe NLRB to get them to sponsor our election for us."Oulette indicated that he told employees what he usuallydid in othercases,that is, that the Union needed to have"at least thirty percent of signed cards, voluntarily signedcards to file with the NLRB foran election,but we don'tlike to move generally with less than fifty, sixty or seventypercent."Oulette testified that under questioning by employees heexplained that "we can call in a third party" if theCompany did not believe the Union had a majority, but healso thought, oddly enough, that the purpose of having "adisinterested person like a clergyman" check the Union'scards was "to have an election . . . with the NLRB." Onthe other hand, asked what else he told the employees, hereplied that since the subject was usually beyond theemployees' prior experience, "you explain the purpose ofthe card, it is strictly an application card and it signifies theTeamsters union as the sole bargaining agent for them."According to Oulette, the subject of strikes was men-tioned, but he and Hunter tried to soft-pedal that issue, buthe said the employees were informed that if a largemajority of them signed cards, the Union could strike forrecognition.He also said that he and Hunter told theemployees that there was another way of seeking recogni-tion by demanding it from an employer and offering tohave the Union's cards checked by a third person if theemployer disputed the Union's majoritystatus.Oulette denied that he had told any employee thatsigning a card did not mean a "damn thing," as employeeSharp had testified, but he said that he believed he hadstated, as he had on other occasions, that signing a unioncard was not like signing a mortgage, and if the employeechanged his mind at any time, he would tear his card up, ifhe still had it. He also said that he told the assembledemployees that the cards would be held in the "strictestconfidence" and would be shown to no one but the Board.IcreditHunter and Oulette. Neither appeared to beembellishing his testimony and both were particularlyfrank in stating whattheytold employees about the use ofauthorization cards in obtaining Board elections. AlthoughOulette appeared slightly confused with respect to thecross-check technique for obtaining recognition,8 histestimony was otherwise logical and sounded plausible.Hunter, on the other hand, appeared more experienced inthese matters than Oulette, and his testimony is clearer andeasier to follow, although he, like Oulette, spoke like aunion business agent, not a lawyer, in describing what hetellspersonswho call upon the Union to help themorganize. I also find that their testimony in this area is verymuch like that of some of the employees called by GeneralCounsel and Respondent, and this is an additional reasonfor crediting them. Gary Ascuitto, for example, called byRespondent, who said he asked Hunter what the card wasfor before he signed it and was told that the Union had tohave a certain number before it could have a vote, alsorecalled later that Hunter talked about obtaining recogni-tion of the Union from the Respondent on the basis of amajority of signed authorization cards.I find, therefore, that Hunter and Oulette told theemployees they spoke with at union meetings that theywere soliciting their signatures to union authorization cards8He said he had not experienced obtaining recognition of the Union onthe basis of a check of union authorization cards by a neutral person. AREA DISPOSALfor use in filing a petition for an election with the NationalLaborRelations Board but that they also told them thatthe Union would demand recognition from the Respon-dent as the employees'representative,that the cards couldbe used in obtaining recognition,thata strike forrecognition was a possible route to recognition,but onewhich the Union intended to avoid by filing a petition foran election if recognition were denied it. I also find that theemployees were told that the card was an application formembership in the Union and that the Union wouldrepresent the employees if they signed cards.Specifically,in regard to the testimony of particularemployees,I find that Oulette did not tell Sharp that thecard did not"mean anything"and was not"worth adamn." In addition to the fact that Sharp recalled more oncross-examination about what Hunter and Oulette saidwhen they presented the cards than he did on direct, healso impressed me generally as an employee who washaving second thoughts about why he signed the card inthe first place.Ido not credit Bates' testimony that he was told that thecard was for an election"only." He was not sure whichbusiness agent told him that,and he previously signed anaffidavit for the Board stating that he signed a cardbecause he wanted to join the Union and be represented byit.Ialso find that Donald Allen was told more by Hunterthan he said he was in his testimony. In addition to statingthat employee Burbo solicited him for the Union and hadsaid that the employees would "prosper" under a union, hebrought his card to a union meeting already signed andgave it to Hunter, even though Hunter questioned hissignature, and he, too, had given the Board an affidavit inwhich he had sworn that he wanted to join the Union andhave it represent him in dealing with the Respondent.The issue facing us here of whether the authorizationcards are not valid designations of the Union because theywere obtained by misrepresentation is controlled by theBoard'sCumberland Shoe9doctrine which the SupremeCourt inN.L.R. B.v.GisselPacking Co.,395 U.S. 575, 584,expressly approved and described as follows:...Under the Cumberland Shoe doctrine, if the cardisunambiguous(i.e.,states on its face that the signerauthorizes the union to represent the employee forcollectivebargaining purposes and not to seek anelection), it will be counted unless it is proved that theemployee was told that the card was to be usedsolelyfor the purpose of obtaining an election.... [Empha-sis in original.]The Supreme Court then stated at pp. 606-607:In resolving the conflict among the circuits in favor ofapproving the Board's Cumberland rule, we think itsufficient to point out that employees should be boundby the clear language of what they sign unless thatlanguage is deliberately and clearly canceled by a9CumberlandShoe Corp,144 NLRB 126810 InLew Strauss,theBoard, in explaining and reaffirming theCumberlanddoctrine,added,in fn.7, that it did not mean to"imply that afinding of misrepresentation is confined to situations where employees areexpressly told inhaec verbathat the `sole' or `only' purpose of the cards is toobtain an election."The Board went on to make it clear that "it is not theuse or nonuse of certainkey or `magic'words that is controlling, but355union adherent with words calculated to direct thesigner to disregard and forget the language above hissignature. There is nothing inconsistent in handing anemployee a card that says the signer authorizes theunion to represent him and then telling him that thecard will probably be used first to get an election... .The Court also noted its agreement with the Board's ownwarnings inLevi Strauss & Co.,172 NLRB No. 57, that inhearing testimony concerning card challenges, trial exam-inersshouldnot neglect their obligation to ensureemployee free choice by a too easy mechanical applicationof theCumberlandrule,10 but it also commented that itaccepted the "observation that employees are more likelythan not, many months after a card drive and in responsetoquestionsby company counsel, to give testimonydamaging to the union, particularly where companyofficialshave previously threatened reprisals for unionactivity in violation of Section 8(a)(1)." The Court went onto reject any rule that requires a probe of employees'subjective motivations, but it cautioned the Board to guardagainst any approach any more rigid than used inGeneralSteel.iiHaving examined the totality of circumstances surround-ing the card solicitation in some detail, I find that they donot add up to an assurance by the solicitors to the signerthat the cards would be used only for an election. Althoughmy reading of Hunter's and Oulette's testimony, as well asthat of the card signers, convinces me that it was madeclear to the employees that a Board election was contem-plated and that the cards would be used for that purpose, Ihave also found that employees were also told that thecards could be used to obtain recognition from Respon-dent. It seems to me that the Union felt that voluntaryrecognition was unlikely, and it is clear that it advised theemployees that no strike would occur if the Respondentdeclined to recognize the Union, but that the Union wouldinstead petition the Board for an election. In that context,the employees might easily understand that an election wasto be expected and that the cards were being signed to thatend. I cannot, however, in the light of the teachings of thecases, find that the clear language of what the employeessigned was "deliberately and clearly cancelled by a unionadherent with words calculated to direct the signer todisregard and forget the language above his signature." Anelection, in the solicitors' view, was "probable," "likely"and even an odds on bet if enough employees signed cards,and this, without a doubt, was what they meant their wordstomean, but this does not negate their reference tovoluntary recognition on the basis of the employees'signatures or cancel the clear language of the card, and wehave not yet been told that an authorization card,otherwise valid, is invalidated if employees are told that itsprincipalpurpose is to get an election.I find, therefore, for the reasons stated, that none of thewhether or not the totality of circumstances surrounding the cardsolicitation is such, as to add up to an assurance to the card signer that hiscard will be used for no purpose other than to help get an election"11395 U.S. at pp 608-609.General Steel Products, Inc.,157 NLRB 636,enfd. in part, 398 F.2d 339 (C.A. 4), was one of the four cases, includingGissel,before the Court on the card question 356DECISIONSOF NATIONALLABOR RELATIONS BOARDcards is invalidated because the signer was told that hiscard would be used only to get an election.12I find further that the Union represented a majority ofthe 39 employees on Respondent's payroll during thepayrollweek ending July 29, based on the 20 validauthorization cards of the following employees, authenti-cated as indicated:Ronald Bates,MarshallReames, Stanley Geilenski(Gileski),Raymond Burbo, Paul Dyl, Gary Asciutto,Walter Sharp, and Donald Allen authenticated their owncards.Virgil Sharp and William Hartley filled out cards on July20, at a small meeting at Dyl's home, and handed them toHunter, according to Hunter's credited testimony.Paul Dyl obtained the cards of the following employeeswho either signed in his presence or returned the card tohim already signed, according to his credited testimony:Lawrence E. Dyl (his brother), John Von Linsowe, GeorgeHollis, Thomas Allen, J. Ptak, Bud Miracle, William Papp,Leo Nowcekowski, Eunice Carroll, and Dana Curry.4.Whether a bargaining order is an appropriateremedy under the circumstances hereinThe existence of the Union's majority status does not byitself,however, establish a refusal to bargain in violation ofthe Act or justify the imposition of a bargaining order. InGissel Packing Company, supra,the Court sustained theBoard's remedial authority to issue a bargaining order, incases like this one, where an employer rejects a valid cardmajority and commits unfair labor practices "that interferewith the election process and tend to preclude the holdingof a fair election." 13While the Court approved theimposition of a bargaining order in "exceptional" caseswhere there was no 8(a)(5) violation but the unfair laborpractices were so "outrageous" and "pervasive" that "theircoercive effects cannot be eliminated by the application oftraditional remedies," 14 it also held that a bargaining orderis appropriate "in less extraordinary cases marked by lesspervasivepracticeswhich nonetheless still have thetendency to undermine majority strength and impede theelectionprocesses." In regard to the issuance of abargaining order in these less severe cases which interferewith the election processes, the Court set forth thefollowing standards:In ' fashioning a remedy in the exercise of its discretion,the Board can properly take into consideration theextensiveness of an employer's unfair labor practices interms of their past effect on election conditions and thelikelihood of their recurrence in the future. If the Boardfinds that the possibility of erasing the effects of pastpractices and of ensuring a fair election (or a fair rerun)by the use of traditional remedies, though present, is aslight and that employee sentiments once expressed12General Steel Products, Inc., supra,fn. 1113 395 U.S. 575, 594-14 395 U.S at 613-61415Gissel Packing Co.,quoted above in the text.16General Stencils, Inc.,195 NLRB No. 173 (79 LRRM 1608) and casescited therein in the dissenting opinion of Chairman Miller17The Union's fourth objection, objection 3, seems to duplicateobjection 2.18As such conduct occurred on July 26, the date the petition was filed,through cards would, on balance, be better protectedby a bargaining order, then such an order should issue.(395 U.S., at 614-615)Ihave found that contemporaneously with the Union'sdemand for recognition and bargaining, Respondentgranted its employees a wage increase to thwart the Union.When it learned that two of its employees were playing anactive role in organizing, it offered them promotions oncondition that they use their leadership talents to turn theemployees away from the Union, and it threatened one ofthese persons with reprisals if the Union were successful initsefforts, suggesting to him that he and his fellowemployees would suffer under the Union and that some ofthem might lose their jobs.Board members sometimes disagree as to the kind andextent of unfair labor practices which will call forth abargaining order in these cases, but, as I read its recentdecisions, the Board would unanimously hold that the-grant of a general increase, with or without the promises ofbenefits and the threats found above, would have such animpact on employees that the "possibility of erasing" itseffects and "of ensuring a fair election (or a fair rerun) bythe use of traditional remedies, though present, is slightand that employee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder ...." 15 On the basis of those cases, I find thatRespondent's conduct in this case amounted to anunlawful refusal to bargain in violation of Section 8(a)(1)and (5) of the Act, and I further find that the remedy of abargaining order is appropriate either for a Section 8(a)(5)or a Section 8(a)(1) violation.i6IV. THE REPRESENTATION CASEIn the electionheld on August 27, 1971,the employeesvoted 25to 7 against union representation.On September1,1971, the Union filed timelyobjections to the election.One of theUnion's objections relates to the general wageincrease Respondent announcedon July26, effective as ofJuly 23,and another relates to a "promise of a wageincrease and other things of value."A third objection statesthatRespondent called employees into the office andcoercivelyattempted to induce them to vote against theUnion.17Having found that Respondent engaged in seriousviolations of Section8(a)(1) of the Act on July 26, 1971, theday therepresentation petition was filed,18 byannouncinga general wage increaseand byoffering an employee apromotion on condition that he dissuade employees fromsupportingtheUnion,itfollows that such conductinterfered with the employees' free choice of a collective-bargaining representative and that the results of theelection must be set aside.19In viewof myrecommendation, hereinafter set forth,and before the election held on August 27, it falls within what the Boardregards as the critical periodWest Texas Equipment Company,142 NLRB1358.19Leas & McVrtty,Incorporated,155 NLRB 389. Geilenski's testimonythat President Baker had him and other employees in his office before theelection and talked about pay raises and the union is not as clear as it mightbe, but it is undenied, and I find it sufficient to support a finding to sustainUnion's objection 3. AREA DISPOSALthat Respondent be required to recognize and bargain withthe Union, I shall recommend that the petition in Case7-RC-10710 be dismissed, and that proceedings inconnection therewith be vacated.Irving Air Chute, Inc.,149NLRB 627.V. THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (5) of the Act, I shall recommend that Respondentcease and desist from engaging in such unfair laborpractices and from like or related unfair labor practicesand to take certain affirmative actions which I find willeffectuate the policies of the Act. I shall also recommendthat Respondent bargain collectively, upon request, withthe Union as the exclusive bargaining representative of theemployees in the unit found appropriate herein, and toembody any understanding reached in a signed agreement.Upon the basis of the foregoing findings of fact and onthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofthe Act.2.The Union is a labor organization within themeaning of the Act.3.By announcing and granting wage increases toinfluence employees' choice of a bargaining representativeand to induce them to reject and refrain from activities insupport of the Union, Respondent violated Section 8(a)(1)of the Act.4.By promising employees wage increases and promo-tions on condition that they attempt to dissuade otheremployees from supporting the Union, Respondent violat-ed Section 8(a)(1) of the Act.5.By threatening employees with discharge or otherreprisals in the event that the Union became theirbargaining representative,Respondent violated Section8(a)(1) of the Act.6.By refusing to bargain with the Union as theexclusive bargaining representative of employees in theunit found appropriate,Respondent violated Section8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,upon the entire record, and pursuant to Section 10(c) of theAct, I recommend the following:ORDER20Respondent,Area Disposal, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Announcing or granting wage increases to influenceemployees' choice of a bargaining representative or toinduce them to reject and refrain from activities in supportofLocal 299, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind.,or any other labor organization.(b) Promising employees wage increases and promotions357upon condition that they attempt to dissuade otheremployees from supporting said Union.(c)Threatening employees with discharge or otherreprisals because of their union activities.(d) Refusing to bargain with the Union as the exclusivebargaining representative of its employees in the unitfound appropriate herein.(e) In any like or related manner interfering with,restraining, or coercing its employees in their exercise ofthe rights guaranteed in Section 7 of the National LaborRelations Act, as amended.2.Take the following action necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in the unitfound appropriate, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its Taylor, Michigan, place of business, copiesof the attached notice marked "Appendix."21 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 7, shall, after being duly signed by Respondent,be posted immediately upon receipt thereof, in conspicu-ous places, including all places where notices to employeesare customarily posted, and be maintained by it for 60consecutive days. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith 22I FURTHER RECOMMEND that the election conducted inCase 7-RC-10710 on August 27, 1971, be set aside andthat proceeding be vacated and the petitiondismissed.20 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations,and recommended Order herein shall, asprovided in Sec. 102,48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions, and order,and all objectionsthereto shall be deemed waived for all purposes.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."22 In the event'that this recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 7, in writing, within 20 days fromthedate of this Order, what steps Respondent has taken to complyherewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT announce, promise, or grant wageincreases to our employees to discourage them fromvoting for, joining or supporting Local 299, Interna-tional Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Ind., or any otherlabor organization.WE WILL NOT promise employees promotions in 358DECISIONS OF NATIONALLABOR RELATIONS BOARDorder to try to persuade them to turn other employeesaway from the above Union or any other labororganization.WE WILL NOT threaten employees with discharge orother reprisals because of their union activities.WE WELL NOT m any like or related manner interferewith our employees in the exercise of their organiza-tional rights guaranteed under the National LaborRelations Act.WE WILL, upon request, bargain collectively in goodfaith with the Union as the bargaining representative ofall employees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody it in a signed agreement. Thebargaining unit is:All truck drivers and helpers, excluding supervi-sors as defined in the National Labor RelationsAct, as amended.DatedByAREA DISPOSAL, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 500 Book Building, 1249Washington Boulevard, Detroit,Michigan 48226, Tele-phone 313-226-3200.